Exhibit 10.2

 

24/7 REAL MEDIA, INC.

 

SERIES C AND SERIES C-1 PREFERRED STOCK AND COMMON STOCK WARRANT

 

PURCHASE AGREEMENT

 

This SERIES C AND SERIES C-1 PREFERRED STOCK AND COMMON STOCK WARRANT PURCHASE
AGREEMENT (the “AGREEMENT”) is made as of May 27, 2003, by and among 24/7 Real
Media, Inc., a Delaware corporation (the “COMPANY”) and the parties listed on
the Schedule of Purchasers attached to this Agreement as EXHIBIT A (each
purchaser hereinafter individually referred to as a “PURCHASER” and collectively
as the “PURCHASERS”).

 

RECITALS

 

WHEREAS, the Company desires to sell and the Purchasers desire to purchase
shares of the Company’s C-1 Nonvoting Convertible Preferred Stock, par value
$0.01 per share (the “SERIES C-1 STOCK”), convertible (upon approval of the
Company’s stockholders) into shares of the Company’s Series C Convertible
Preferred Stock (the “SERIES C STOCK”) and accompanying warrants to purchase
shares of the Company’s Common Stock, par value $0.01 per share (the “COMMON
STOCK”).

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for other good and valuable consideration the receipt and adequacy of
which is hereby acknowledged, the parties hereto, intending to be legally bound,
hereby agree as follows:

 

SECTION 1. PURCHASE AND SALE OF STOCK AND WARRANTS

 

1.1 AUTHORIZATION. As of the Closing, the Company will have authorized the
issuance and sale to the Purchasers, pursuant to the terms of this Agreement, of
up to 500,000 shares of the Series C-1 Stock having the powers, designations,
preferences, relative and other special rights, and the qualifications,
limitations and restrictions set forth in the resolutions of the Board attached
hereto as EXHIBIT C (the “SERIES C-1 DESIGNATION”), and, subject to the prior
approval of the Board Proposals (as defined in Section 6.9) up to 500,000 shares
of the Series C Stock issuable upon conversion of the Series C-1 Stock, having
the powers, designations, preferences, voting rights, relative and other special
rights, and the qualifications, limitations and restrictions set forth in the
resolutions of the Company’s Board of Directors (the “BOARD”) attached hereto as
EXHIBIT D (the “SERIES C DESIGNATION”).  The shares of Common stock issuable
upon conversion of all the Series C Stock issuable upon conversion of the Series
C-1 Stock issued hereunder is referred to herein as the “CONVERSION STOCK.

 

1.2 AGREEMENT TO PURCHASE AND SELL STOCK. Subject to the terms and conditions of
this Agreement including, without limitation, the satisfaction (or waiver) of
the conditions set forth in Sections 4 and 5 below, each Purchaser severally
agrees to purchase from the Company at the Closing, and the Company agrees to
issue and sell to each Purchaser at the Closing, the number of shares of Series
C-1 Stock set forth beside such Purchaser’s name in the columns entitled “Series
C-1 Shares” on EXHIBIT A hereto, at a price per share equal to Ten Dollars
($10.00) (the “PURCHASE PRICE PER SHARE”). The shares of Series C-1 Stock issued
and sold to the Purchasers at the Closing are referred to herein as the “SERIES
C-1 SHARES.” Notwithstanding the forgoing, the Purchasers shall have the right
prior to the Closing to substitute additional purchasers who may purchase some
or all of the number of Series C-1 Shares set forth beside such Purchaser’s name
on EXHIBIT A hereto at the

 

--------------------------------------------------------------------------------


 

Closing, subject to the approval of the Company, which approval shall not be
unreasonably withheld, in which event EXHIBIT A hereto shall be modified
accordingly and each such substituted purchaser shall be deemed a “Purchaser”
hereunder.

 

1.3 WARRANTS. Subject to the terms and conditions hereof, at the Closing, the
Company shall issue and deliver to each Purchaser: (a) a warrant in
substantially the form attached hereto as EXHIBIT E to purchase up to that
number of shares of Common Stock set forth besides Purchaser’s name on Exhibit A
hereto, such warrant to be exercisable at an exercise price per share equal to
the Closing Discounted Common Stock Price (as defined in the Series C
Designation), and to become exercisable only upon the occurrence of certain
events as identified therein (the “CLOSING WARRANT”), and (b) a warrant in
substantially the form attached hereto as EXHIBIT F to purchase up to that
number of shares of Common Stock equal to that number of shares of Common Stock
set forth besides Purchaser’s name on Exhibit A hereto, such warrant to be
exercisable at an exercise price per share equal to the Closing Discounted
Common Stock Price, and to become exercisable only upon the occurrence of
certain events as identified therein (each, a “CONTINGENT WARRANT”). The shares
of Common Stock issuable upon exercise of the Closing Warrants are referred to
herein as the “CLOSING WARRANT SHARES” and the shares of Common Stock issuable
upon exercise of the Contingent Warrants are referred to herein as the
“CONTINGENT WARRANT SHARES.”

 

1.4 CLOSING. The closing of the purchase and sale of the Series C-1 Shares
hereunder shall be held at the law offices of the Company, 1250 Broadway, New
York, New York, 10001, at 10:00 a.m. local time promptly following the
satisfaction (or waiver) of the conditions set forth in Sections 4 and 5 hereof
(other than conditions which will be satisfied at, but not before, the Closing)
or at such other time and place as the Company and Purchasers purchasing a
majority of the Series C-1 Shares mutually agree (which time and place are
designated as the “CLOSING”).

 

1.5 DELIVERY. Subject to the terms of this Agreement, at the Closing, the
Company shall deliver to each Purchaser (i) certificates representing the number
of Series C-1 Shares purchased by such Purchaser as designated on EXHIBIT A
hereto and (ii) the Closing Warrants and the Contingent Warrant deliverable to
such Purchaser pursuant to Section 1.3 hereof, against payment to the Company of
the aggregate Purchase Price Per Share for the Series C-1 Shares so purchased by
check or wire transfer of immediately available funds to such account as may be
designated by the Company no later than 12:00 p.m. Pacific Time on the business
day preceding the Closing.

 

SECTION 2. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company hereby represents and warrants to the Purchasers, as of the date of
this Agreement and as of the Closing, and except as set forth with reasonable
specificity on the Disclosure Letter delivered to Purchasers concurrently with
this Agreement (the “DISCLOSURE LETTER”), as follows:

 

2.1 ORGANIZATION AND STANDING: CERTIFICATE OF INCORPORATION AND BYLAWS. The
Company is a corporation duly organized and validly existing under the laws of
the State of Delaware, is in good standing under such laws and is authorized to
exercise all of its corporate powers, rights and privileges. The Company has the
requisite corporate power and authority to own, lease and operate its properties
and assets and to conduct its business as presently conducted, other than such
corporate power and authority, the absence of which would not reasonably be
expected to cause a Material Adverse Effect. The Company is qualified to do
business as a foreign corporation in each jurisdiction where the failure to be
so qualified would reasonably be expected to cause a Material Adverse Effect.
True, correct and complete copies of the Company’s Certificate of Incorporation
and Bylaws, each as will be in effect at the Closing, have been delivered to
counsel for the Purchasers.

 

2

--------------------------------------------------------------------------------


 

2.2 CORPORATE POWER; AUTHORIZATION.

 

(a) The Company has the requisite corporate power to execute and deliver the
Financing Agreements, and, upon approval of the Board Proposals, to issue and
sell the Securities (as defined below) hereunder, to execute and file the Series
C Designation and the Series C-1 Designation (the “CERTIFICATES OF DESIGNATION”)
and to carry out and perform its obligations under the terms of the Financing
Agreements and the Certificates of Designation.

 

(b) All corporate action on the part of the Company, its stockholders, officers
and directors necessary for the authorization, execution, delivery and
performance of the Financing Agreements and Certificates of Designation and for
the authorization, sale, issuance (or reservation for issuance) and delivery of
the Securities, and the performance of the Company’s obligations hereunder and
thereunder, has been taken, other than stockholder approval of the Board
Proposals. This Agreement has been duly executed and delivered by the Company
and constitutes, and the Investors’ Rights Agreement when executed and delivered
will constitute, legal, valid and binding obligations of the Company enforceable
against the Company in accordance with their respective terms, except as may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws of general application affecting the enforcement of
creditors’ rights. The Certificates of Designation have been filed prior to the
Closing with the Secretary of State of the State of Delaware and will be in full
force and effect, enforceable against the Company in accordance with their terms
and shall not have been amended unless in compliance with their terms.

 

2.3 SUBSIDIARIES. Each of the subsidiaries of the Company (the “SUBSIDIARIES”)
is validly existing, and the Company is the sole record and beneficial owner of
the all of the capital stock of each of the Subsidiaries. There is no obligation
or commitment of the Company or any Subsidiary to issue shares, options,
warrants or other rights with respect to any Subsidiary to any person. The
Company has no affiliated companies other than the Subsidiaries and does not
otherwise own or control, directly or indirectly, any material equity interest
in any other corporation, partnership, association or other business entity
except as disclosed in the Financial Statements. The Company is not a party to
any material partnership or joint venture.

 

2.4 CAPITALIZATION.

 

(a) The authorized capital stock of the Company consists of (A) 140,000,000
shares of Common Stock, of which 69,600,000 are issued and outstanding as of the
date hereof and (B) 10,000,000 shares of Preferred Stock, $0.01 par value per
share (the “PREFERRED STOCK”), of which 825,000 shares are issued and
outstanding, and of which 800,000 shares are designated as Series A Preferred
Stock and 25,000 shares are designated as Series B Preferred Stock. All such
issued and outstanding shares of Common Stock have been duly authorized and
validly issued, are fully paid and nonassessable, and were issued in compliance
with all applicable federal and state securities laws. Except as set forth in
the Financing Agreements or in Schedule 2.4 of the Disclosure Letter, and except
for approximately 24,000,000 shares of Common Stock reserved for issuance under
the Company’s Stock Incentive Plans, of which approximately 19,300,000 shares
are subject to outstanding options issued under such plan and 1,100,000 shares
have been issued and are included in the issued and outstanding Common Stock
number listed in the preceding sentence; 3,000,000 shares of Common Stock
reserved for issuance under the Company’s 2002 Equity Compensation Plan, of
which 2,200,000 shares have been issued and are

 

3

--------------------------------------------------------------------------------


 

included in the issued and outstanding Common Stock number listed in the
preceding sentence; and 5,700,000shares of Common Stock issuable upon the
exercise of warrants, (i) no shares of the Company’s capital stock are subject
to preemptive rights or any other similar rights; (ii) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company, and there are no contracts, commitments,
understandings or arrangements by which the Company is or may become bound to
issue additional shares of capital stock of the Company or options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, any shares of capital
stock of the Company; (iii) there are no outstanding debt securities, notes,
credit agreements, credit facilities or other agreements, documents or
instruments evidencing indebtedness of the Company or by which the Company is or
may become bound; (iv) there are no amounts outstanding under, and there will be
no amounts due upon termination of, any credit agreement or credit facility; (v)
there are no financing statements securing obligations in any amounts greater
than Five Hundred Thousand Dollars ($500,000) in the aggregate, filed in
connection with the Company; (vi) there are no agreements or arrangements under
which the Company is obligated to register the sale of any of its securities
under the Securities Act; (vii) there are no outstanding securities or
instruments of the Company or which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company is or may become bound to redeem a security of
the Company; (viii) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities as described in this Agreement; and (ix) the Company does not
have any stock appreciation rights or “phantom” stock plans or agreements or any
similar plan or agreement.

 

(b) ISSUANCE OF SECURITIES. As of the Closing, the Series C-1 Stock will have
been duly authorized and, upon issuance in accordance with the terms hereof,
shall be (i) validly issued, fully paid and non-assessable, (ii) free from all
taxes, liens and charges with respect to the issuance thereof and (iii) entitled
to the rights and preferences set forth in the Certificates of Designation.
Subject only to approval of the stockholders of the Company of the Board
Proposals, at least 32,750,00 shares of Common Stock (subject to adjustment
pursuant to the completion of any stock dividend, stock subdivision, stock
combination, recapitalization, reorganization, consolidation, or merger) will
have been duly authorized and reserved for issuance upon conversion of the
Series C Shares and upon exercise of the Warrants. As of the Closing, at least
500,000 shares of Series C Stock (subject to adjustment pursuant to the
completion of any stock dividend, stock subdivision, stock combination,
recapitalization, reorganization, consolidation, or merger) will have been duly
authorized and reserved for issuance upon conversion of the Series C-1 Shares.
Upon conversion of the Series C Stock in accordance with the Series C
Designation and upon the exercise of the Warrants in accordance with their
terms, the shares of Conversion Stock and Warrant Stock, as applicable, shall be
(i) validly issued, fully paid and non-assessable, (ii) free from all taxes,
liens and charges with respect to the issuance thereof and (iii) entitled to the
rights accorded to a holder of Common Stock. Upon conversion of the Series C-1
Stock in accordance with the Series C-1 Designation, the shares of Series C-1
Conversion Stock shall be (i) validly issued, fully paid and non-assessable,
(ii) free from all taxes, liens and charges with respect to the issuance thereof
and (iii) entitled to the rights accorded to a holder of Series C Stock under
the Series C Designation. Subject to the accuracy of the representations and
warranties of each of the Purchasers in this Agreement, the issuance by the
Company of the Securities is exempt from registration under the Securities Act
and applicable state securities laws, and the Securities will be issued in
compliance with all applicable state and federal securities laws. The issuance
of the Securities are not (and will not be) subject to any preemptive rights or
rights of first refusal. Upon the Conversion, each share of Series C Stock shall
be convertible pursuant to the terms of the Series C Designation into 41.39416
shares of Common Stock. Upon the Closing, each share of Series C-1 Stock shall
be convertible pursuant to the

 

4

--------------------------------------------------------------------------------


 

terms of the Series C-1 Designation into one share of Series C Stock.

 

2.5 SEC FILINGS; FINANCIAL STATEMENTS.

 

(a) The Company has filed all forms, reports and documents required to be filed
by the Company with the Securities and Exchange Commission (the “SEC”) since the
filing of the Company’s annual report on Form 10-K for the year ended December
31, 2001. All such forms, reports and documents, including the Company’s annual
report on Form 10-K for the year ended December 31, 2002, are referred to herein
as the “COMPANY SEC REPORTS.” As of their respective dates, each of the Company
SEC Reports, as of the date filed and as they may have been subsequently
amended, (i) were prepared in accordance with all requirements of the Securities
Act of 1933, as amended (the “SECURITIES ACT”), or the Securities Exchange Act
of 1934, as amended (the “EXCHANGE ACT”), as the case may be, and the rules and
regulations of the SEC thereunder applicable to such Company SEC Reports, (ii)
did not contain any untrue statement of a material fact or did not omit to state
a material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. All material agreements to which the Company or any of its
Subsidiaries is a party or to which the property or assets of the Company or any
of its Subsidiaries are subject are included as part of or specifically
identified in the Company SEC Reports or have been specifically identified as
material agreements on SCHEDULE 2.5(a) of the Disclosure Letter, and made
available, to counsel to the Purchasers.

 

(b) Each of the financial statements (including, in each case, any related notes
thereto) contained in the Company SEC Reports (collectively, the “FINANCIAL
STATEMENTS”)

 

(i) complied as to form in all material respects with the published rules and
regulations of the SEC with respect thereto, (ii) have been prepared in
accordance with generally accepted accounting principles applied on a consistent
basis throughout the periods indicated and with each other, and (iii) fairly
presented the financial position of the Company at the respective dates thereof
and for the periods indicated therein, except in the case of unaudited quarterly
financial statements for the omission of certain footnotes and subject to normal
and recurring year-end adjustments. The unaudited financial statements of the
Company for the period ending March 31, 2003, in the form provided to the
Purchasers (the “UNAUDITED 3/31/02 FINANCIAL STATEMENTS”), (i) have been
prepared in accordance with generally accepted accounting principles applied on
a consistent basis throughout the periods indicated and with each other, and
(ii) represented in all material respects the financial position of the Company
at the respective dates thereof and for the periods indicated, except for the
omission of footnotes and statement of cash flows and subject to normal and
recurring year-end adjustments. Except as set forth in the Unaudited 3/31/02
Financial Statements or specifically identified in the Company SEC Reports, the
Company has no liabilities, contingent or otherwise, other than obligations and
commitments incurred in the ordinary course of business that are not required
under generally accepted accounting principles to be reflected in the Unaudited
3/31/02 Financial Statements, in each case which, individually or in the
aggregate, are not material to the financial condition or operating results of
the Company. The Company is not aware of any material liability of any nature,
direct or indirect, contingent or otherwise, or any amount not adequately
reflected or reserved against in the Unaudited 3/31/02 Financial Statements and
notes thereto.

 

(c) The Company satisfies the requirements for use of Form S-3 for registration
of the resale of Registrable Securities (as defined in the Investors’ Rights
Agreement). The Company is not required to file and, if it were to file a
registration statement on Form S-3 on the date hereof, would not be required to
file any agreement, note, lease, mortgage, deed or other instrument entered into
prior to the date

 

5

--------------------------------------------------------------------------------


 

hereof and to which the Company is a party or by which the Company is bound
which has not been previously filed as an exhibit to its reports filed with the
SEC. To the knowledge of the Company, except for the issuance of the Series C-1
Shares and the Warrants contemplated by this Agreement, no event, liability,
development or circumstance has occurred or exists, or is currently contemplated
to occur, with respect to the Company or its business, properties, operations,
prospects or financial condition, that would be required to be disclosed by the
Company under applicable securities laws or the rules and policies of Nasdaq and
the Company’s listing agreement with Nasdaq, and which has not been publicly
disclosed.

 

2.6 NO GENERAL SOLICITATION. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf has engaged in any form of general
solicitation or general advertising (within in the meaning of Regulation D under
the Securities Act) in connection with the offer or sale of Securities.

 

2.7 NO INTEGRATED OFFERING. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering of the Securities to be
integrated with prior offerings by the Company for purposes of the Securities
Act or any applicable stockholder approval provisions, including, without
limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of the Company are listed or
designated, nor will the Company take any action or steps that would cause the
offering of the Securities to be integrated with other offerings.

 

2.8 APPLICATION OF TAKEOVER PROTECTIONS. The Company and its Board have taken
all necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company’s
Certificate of Incorporation or the laws of the state of its incorporation which
is or could become applicable to the Purchasers as a result of the transactions
contemplated by this Agreement, including, without limitation, the Company’s
issuance of the Securities and the Purchasers’ ownership of the Securities, or
as a result of the acquisition by the Purchasers of additional shares of Common
Stock (whether then-outstanding or newly issued).

 

SECTION 3. REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS.

 

Each Purchaser hereby represents and warrants to the Company, as of the date of
the Agreement and as of the Closing, but only with respect to such Purchaser, as
follows:

 

3.1 AUTHORIZATION. All action on the part of such Purchaser necessary for the
authorization, execution, delivery and performance by Purchaser of the Financing
Agreements has been taken, and the Financing Agreements, when executed and
delivered by the Purchaser, will constitute valid and binding obligations of
Purchaser, enforceable in accordance with their terms, except as may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws of general application affecting the enforcement of creditor’s
rights.

 

3.2 INVESTMENT. Purchaser (i) is acquiring the Series C-1 Shares, and the
Warrants, (ii) upon conversion of the Series C, will acquire the Conversion
Stock then issuable upon conversion thereof, (iii) upon conversion of the Series
C-1 Shares, will acquire the Series C Conversion Stock then issuable

 

6

--------------------------------------------------------------------------------


 

upon conversion thereof and (iv) upon exercise of the Warrants, will acquire the
Warrant Shares issuable upon exercise thereof (each of the foregoing securities
to be acquired by the Purchaser hereunder, or upon conversion or exercise of
securities acquired hereunder, are collectively referred as the “SECURITIES”),
for its own account and not with a view towards, or for resale in connection
with, the public sale or distribution thereof, except pursuant to sales
registered or exempted under the Securities Act. Purchaser understands that the
Securities to be purchased by Purchaser have not been and will not be (except as
contemplated by the Investors’ Rights Agreement) registered under the Securities
Act by reason of a specific exemption from the registration provisions of the
Securities Act which depends upon, among other things, the bona fide nature of
the investment intent as expressed herein.

 

3.3 EXPERIENCE; ACCREDITED INVESTOR. Purchaser has such knowledge and experience
in financial or business matters that Purchaser is capable of evaluating the
merits and risks of the investment in the Securities and protecting its own
interests in connection with such investment. Purchaser is an “accredited
investor” within the meaning of Regulation D promulgated under the Securities
Act.

 

3.4 RULE 144. Purchaser acknowledges that the Securities are restricted
securities within the meaning of applicable securities laws, have not been
registered under the Securities Act, and must be held indefinitely unless
subsequently registered under the Securities Act and applicable state and other
securities laws or unless an exemption from such registration is available.
Purchaser is aware of the provisions of Rule 144 promulgated under the
Securities Act that permit limited resale of shares purchased in a private
placement subject to the satisfaction of certain conditions. The Securities will
bear a legend reflecting these conditions on transferability thereof.

 

3.5 INFORMATION. Purchaser believes Purchaser has had an opportunity to discuss
the Company’s business, management and financial affairs with the Company’s
management and an opportunity to review the Company’s facilities. Purchaser
represents and acknowledges that it believes it has had an opportunity to ask
questions and receive answers from the Company’s officers, employees and
directors regarding the terms and conditions of the offering of the Securities.
Purchaser has sought such advice as Purchaser has considered necessary to make
an informed investment decision with respect to its acquisition of the
Securities. The foregoing, however, does not limit or modify any Purchaser’s
rights under this Agreement including, without limitation, the representations
and warranties of the Company in this Agreement or the right of the Purchasers
to rely thereon.

 

3.6 FURTHER LIMITATIONS ON DISPOSITIONS. Without in any way limiting the
representations set forth above, Purchaser further agrees that, if at the time
of any transfer of any Securities, such Securities shall not be registered under
the Securities Act, prior to any disposition of all or any portion of the
Securities, the Company may require, as a condition of allowing such transfer,
that the holder or transferee furnish to the Company (i) such information as is
appropriate to establish that such transfer may be made without registration
under the Securities Act; and (ii) at the expense of the holder or transferee,
an opinion by legal counsel designated by such holder or transferee and
reasonably satisfactory in form and substance to the Company, to the effect that
such transfer may be made without registration under the Securities Act. No such
opinion of the Counsel shall be necessary for any transfer to any person or
entity that is deemed to be an “affiliate” of the Purchaser for purposes of the
Securities Act, if the transferee agrees in writing to be subject to the terms
hereof to the same extent as if the transferee were an original Purchaser
hereunder. Notwithstanding the foregoing, with the prior written consent of the
Company, which consent shall not be unreasonably withheld, the Securities may be
pledged in connection with a bona fide margin account or other loan secured by
the Securities and such pledge of Securities shall not be deemed to be a
transfer, sale or assignment of the Securities hereunder, and no Purchaser
effecting a pledge of Securities shall be required to provide the Company with
any

 

7

--------------------------------------------------------------------------------


 

notice thereof or otherwise make any delivery to the Company pursuant to this
Agreement or any other agreement arising hereunder; provided that in order to
make any sale, transfer or assignment of Securities, such Purchaser and its
pledgee must make such disposition in accordance with or pursuant to a
registration statement or an exemption under the Securities Act.

 

3.7 RESIDENCE. Purchaser is a resident of that jurisdiction specified in its
address listed on EXHIBIT A.

 

3.8 CONFIDENTIALITY. Purchaser shall not disclose or provide to any other person
or entity any non-public information or materials, or copies thereof, whatsoever
about the Company, disclosed or made available to the Purchasers in connection
with the transactions contemplated hereby, or in Purchaser’s capacity as
stockholder of the Company; provided, however, that Purchaser may disclose such
information to the Purchasers’ legal and financial advisors in connection with
advice to be rendered by them to the Purchasers, or to Purchaser’s investors or
potential investors or affiliates, or to any transferee or potential transferee
of the Securities if such transfer is made in compliance with all the terms and
conditions of this Agreement. Prior to such disclosure, Purchasers shall: (i)
advise such legal and financial advisors or Purchaser’s investors or potential
investors or affiliates, or transferees or potential transferee, as the case may
be, that each of them shall not further disclose such information or materials
to any other person or entity or utilize such information or materials for the
benefit of any person or entity other than the Company or the Purchasers, or
such transferee, in the capacity of a stockholder of the Company, or in
connection with the transactions contemplated hereby; and (ii) ensure that each
such person or entity executes an nondisclosure agreement in favor of the
Company, the form of which is customary for general commercial transactions. The
nondisclosure obligations set forth above shall not apply to any information
which the Company determines in writing shall not be the subject of such
nondisclosure obligations, nor shall such obligations apply to any information
which, by applicable law, the Company may not prohibit the Purchasers from
disclosing. The Purchasers may disclose any information to any governmental
authority having jurisdiction over it, provided that the Company when reasonably
possible shall be given reasonable advance written notice of Purchaser’s intent
to disclose any information covered under this Section 3.8 unless Purchaser is
precluded from doing so by applicable law.

 

3.9 GENERAL SOLICITATION. Purchaser is not purchasing the Securities as a result
of any advertisement, article, notice or other communication regarding the
Securities published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.

 

3.10 BROKER-DEALER. Neither Purchaser nor any Affiliate of Purchaser is a
registered broker-dealer under the rules and regulations of the SEC and NASD.

 

SECTION 4. CONDITIONS TO PURCHASERS’ OBLIGATIONS.

 

The obligation of each Purchaser hereunder to purchase Series C-1 Shares at the
Closing is subject to the fulfillment on or prior to the Closing of each of the
following conditions, provided that these conditions are for each such
Purchaser’s sole benefit and may be waived by such Purchaser at any time in its
sole discretion by providing the Company with written notice thereof.

 

(a) REPRESENTATIONS AND WARRANTIES CORRECT. The representations and warranties
made by the Company in Section 2 hereof shall be true and correct in all
material respects when made, and shall be true and correct in all material
respects on and as of the Closing with the same force and effect as if they had
been made on and as of the same date.

 

8

--------------------------------------------------------------------------------


 

(b) COVENANTS. All covenants, agreements, and conditions in this Agreement
required to be performed or complied with by the Company on or prior to the
Closing shall have been performed or complied with in all material respects by
the Company.

 

(c) PROCEEDINGS AND DOCUMENTS. All corporate and other proceedings in connection
with the transactions contemplated hereby and all documents and instruments
incident to such transactions shall be reasonably satisfactory in substance and
form to the Purchaser, as applicable.

 

(d) PERMITS. All governmental and third party Permits, filings and waivers
necessary for consummation of the transactions to be consummated at the Closing
shall have been obtained.

 

(e) FILING OF DESIGNATIONS. The Series C Designation and the Series C-1
Designation shall have been filed with the Secretary of State of the State of
Delaware.

 

(f) GOOD STANDING CERTIFICATES. The Company shall have delivered a certificate
of status dated as of a date no more than ten (10) business days prior to the
Closing issued by the Secretary of State of the State of Delaware to the effect
that the Company is legally existing and in good standing.

 

(g) SECRETARY’S CERTIFICATE. The Company shall have delivered a certificate
executed by the Secretary or Assistant Secretary of the Company dated as of the
Closing certifying to the following matters: (i) the resolutions adopted by the
Board relating to the transactions contemplated by this Agreement, (ii) the
Company’s certificate of incorporation as of the Closing, including the Series C
Designation and Series C-1 Designation, as certified by the Delaware Secretary
of State, (iii) the Bylaws of the Company; and (iv) incumbency of the officers
of the Company authorized to execute the Financing Agreements and the Warrants.

 

(h) STOCK CERTIFICATES AND WARRANTS. The Company shall have executed and
delivered: (i) with respect to the Closing, certificates for the Series C-1
Shares purchased by such Purchaser at the Closing (in such denominations as the
Purchaser shall request) and the Closing Warrant and the Contingent Warrant to
be issued to such Purchaser at the Closing.

 

(i) FINANCING AGREEMENTS. The Company shall have executed each of the Financing
Agreements and delivered the same to such Purchaser.

 

(j) COMPLIANCE CERTIFICATE. The Chief Executive Officer and Chief Financial
Officer of the Company shall have executed and delivered as of the Closing, a
certificate certifying that the conditions specified in Sections 4 (a), (b), and
(o) have been fulfilled.

 

(k) LISTING OF COMMON STOCK. The Common Stock shall be designated for quotation
on either the NASDAQ National Market or the NASDAQ SmallCap Market, and shall
not have been suspended by the SEC or NASDAQ from trading on such market, and
the Conversion Stock shall have been approved for listing on such market,
subject only to notice of issuance and, in the case of the Common Stock issuable
upon conversion of the Series C-1 Conversion Stock, approval by the Company’s
stockholders of the Board Proposals.

 

(l) RESERVATION OF COMMON STOCK. The Company shall have agreed, upon approval by
its stockholders of the Increase in Authorized Shares, to reserve out of its
authorized and unissued Common Stock, solely for the purpose of effecting the
conversion of the Series C-1 Conversion Stock into Common Stock, and the
exercise of the Warrants and the Contingent Warrants for Common Stock, at

 

9

--------------------------------------------------------------------------------


 

least 32,750,000 shares of Common Stock,

 

(m) NO INJUNCTIONS. No temporary restraining order, preliminary or permanent
injunction or other order or decree, and no other legal restraint or prohibition
shall exist which prevents or arguably prevents the consummation of the
transactions contemplated by the Financing Agreements, nor shall any proceeding
have been commenced or threatened with respect to the foregoing.

 

(n) NO MATERIAL ADVERSE EFFECT. Between the time of the execution of this
Agreement and the Closing, there shall have been no development, condition or
circumstance which has had or could reasonably be expected to have a Material
Adverse Effect.

 

SECTION 5. CONDITIONS TO COMPANY’S OBLIGATIONS

 

The Company’s obligation to issue, sell and deliver the Series C-1 Shares, the
Closing Warrants and the Contingent Warrants at the Closing is subject to the
fulfillment at or prior to the Closing of the following conditions, any of which
may be waived in whole or in part by the Company at any time in its sole
discretion by providing the Purchasers with written notice thereof.

 

(a) REPRESENTATIONS AND WARRANTIES CORRECT. The representations and warranties
made by the Purchasers in Section 3 hereof shall be true and correct in all
material respects when made, and shall be true and correct in all material
respects at the Closing, with the same force and effect as if they had been made
on or as of the same date.

 

(b) PAYMENT OF THE PURCHASE PRICE. The Purchasers shall have delivered to the
Company the aggregate Purchase Price for the Series C-1 Shares purchased at the
Closing.


(c) FINANCING AGREEMENTS. The Purchasers shall have executed each of the
Financing Agreements and delivered the same to the Company.

 

(d) COVENANTS. All covenants, agreements, and conditions in this Agreement
required to be performed or complied with by the Purchasers on or prior to the
Closing shall have been performed or complied with in all material respects by
such Purchasers.

 

(e) NO INJUNCTIONS. No temporary restraining order, preliminary or permanent
injunction or other order or decree, and no other legal restraint or prohibition
shall exist which prevents or arguably prevents the consummation of the
transactions contemplated by the Financing Agreements, nor shall any proceeding
have been commenced or threatened with respect to the foregoing.

 

SECTION 6. COVENANTS. The parties hereby covenant and agree as follows:

 

6.1 OBLIGATIONS. Subject to any party’s right to terminate this Agreement
pursuant to Section 7.1, each party shall use reasonable best efforts to satisfy
in a timely manner each of the conditions to be satisfied by it as provided in
Section 4 (in the case of the Company) or Section 5 (in the case of the
Purchasers).

 

6.2 FORM D AND BLUE SKY. The Company agrees to file timely a Form D with the SEC
with respect to the Securities as required under Regulation D and to provide a
copy thereof to each Purchaser promptly after such filing. The Company shall, on
or before the Closing, take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for, or to qualify the

 

10

--------------------------------------------------------------------------------


 

applicable Securities for, sale to the Purchasers at the Closing, pursuant to
this Agreement under applicable securities or “Blue Sky” laws of the states of
the United States (or to obtain an exemption from such qualification), and shall
provide evidence of any such action so taken to the Purchasers on or prior to
the Closing. The Company shall make all timely filings and reports relating to
the offer and sale of the Securities required under applicable securities or
“Blue Sky” laws of the states of the United States following the Closing.

 

6.3 REPORTING STATUS. With a view to making available to the Purchasers the
benefits of Rule 144 promulgated under the Securities Act or any similar rule or
regulation of the SEC that may at any time permit the Purchasers to sell
securities of the Company to the public without registration (“RULE 144”), the
Company shall take all action reasonably available to: (1) make and keep public
information available, as those terms are understood and defined in Rule 144;
and (2) file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act. This
Section 6.4 shall terminate with respect to a Purchaser when such Purchaser is
able to sell pursuant to Rule 144(k): (a) all the shares of Common Stock
acquired hereunder then held by such Purchaser, and (b) all the shares of Common
Stock issuable to such Purchaser upon conversion or exercise of any Series C
Stock or Warrants (assuming exercise on a “cashless” exercise basis) acquired
hereunder: (i) then held by such Purchaser or (ii) issuable upon conversion of
any Series C-1 Stock acquired hereunder then held by such Purchaser.

 

6.4 RESERVATION OF SHARES. The Company shall take all action necessary to at all
times have authorized, and reserved for the purpose of issuance, no less than
one hundred percent (100%) of the number of shares of Common Stock needed to
provide for the issuance of the Conversion Stock and the Warrant Stock, and one
hundred percent (100%) of the number of shares of Series C Stock needed to
provide for the issuance of the Series C Stock, without regard to any
limitations on conversions or exercise.

 

6.5 LISTING. The Company shall promptly secure the listing of all of the Common
Stock issuable upon conversion or exercise, as applicable, of the Series C-1
Shares, the Warrants and the Series C-1 Conversion Shares upon each national
securities exchange and automated quotation system, if any, upon which shares of
Common Stock are then listed (subject to official notice of issuance) and, shall
use commercially reasonable efforts to maintain, so long as any other shares of
Common Stock shall be so listed, such listing of all of the shares of Common
Stock issuable from time to time under the terms of the Financing Agreements. So
long as any Securities are outstanding, the Company shall maintain the Common
Stock’s authorization for quotation or listing on the Nasdaq.

 

6.6 TRANSFER AGENT MATTERS. The Company and the Purchasers shall agree, prior to
the Closing, on a form of letter of instruction to be delivered to the Company’s
transfer agent regarding the issuance of the Securities (which shall include,
among other matters, irrevocable instructions to issue certificates upon
conversion of the Series C-1 Shares, and the Series C-1 Conversion Shares). The
Company shall, prior to or as of the Closing, deliver to the transfer agent an
executed copy of such letter authorizing the transfer agent to issue, pursuant
to the instructions in the letter, the Securities.

 

6.7 CERTAIN TAX MATTERS. The Purchasers and the Company shall, prior to the each
of the Closing, agree in writing on how to allocate the aggregate purchase price
paid at such Closing among the Series C-1 Shares and the Warrants, as
applicable.

 

6.8 PRESS RELEASE. The Company shall issue a press release or other announcement
of this Agreement and the transactions contemplated hereby in such form as
mutually agreed by the Company and the Purchasers, promptly following the
Closing. The Purchasers shall not issue any press release or

 

11

--------------------------------------------------------------------------------


 

make any other public statement with respect to the Financing Agreements or the
transactions contemplated thereby, except as required by law.

 

6.9 COMPANY STOCKHOLDER MEETING. The Company will take all action necessary in
accordance with the Delaware General Corporation Law and its Certificate of
Incorporation and Bylaws to convene a special meeting of the stockholders of the
Company (including any adjournment thereof, the “COMPANY STOCKHOLDER MEETING”)
for the purpose of adopting and approving: (i) to the extent required under its
certificate of incorporation to permit the issuance of the Series C Stock, an
increase in shares of Common Stock authorized for issuance under the Company’s
certificate of incorporation from 140 million to not less than 280 million, and
(ii) to the extent required under the rules of the Nasdaq Stock Market, the
issuance of the Series C Shares (the “BOARD PROPOSALS”). The Company shall use
its best efforts to schedule and hold the Company Stockholder Meeting as soon as
practicable after: (a) if the Proxy Statement (as defined below) is not reviewed
by the SEC, the expiration of the 10 calendar day period set forth in Rule 14a-6
under the Exchange Act or, (b) if the Proxy Statement is reviewed by the SEC,
the date on which the SEC has cleared the Proxy Statement for distribution, but
in any event on or before August 15, 2003 (the “STOCKHOLDER MEETING DEADLINE”).
The Company shall take all action reasonably available to it to ensure that the
Company Stockholder Meeting is called, noticed, convened, held and conducted,
and that all proxies solicited by the Company in connection with the Company
Stockholder Meeting are solicited, in compliance with the Delaware General
Corporation Law, its Certificate of Incorporation and Bylaws, the rules of
Nasdaq and all other applicable legal requirements. The Company may adjourn the
Company Stockholder Meeting if as of the time for which the Company Stockholder
Meeting is originally scheduled (as set forth in the Proxy Statement) there are
insufficient shares of Common Stock represented (either in person or by proxy)
to constitute a quorum necessary to conduct the business of the Company
Stockholder Meeting.   Notwithstanding anything in this Article 6, to the extent
that no stockholder approval is required to permit the issuance of the Series C
Stock, the Company shall have no obligation to the Purchasers to convene the
Company Stockholder Meeting nor shall the Company have any other obligations to
the Purchasers under Sections 6.9, 6.10 and 6.11 of this Agreement.

 

6.10 PROXY STATEMENT. The Company shall provide each stockholder entitled to
vote at the Company Stockholder Meeting with a proxy statement filed with the
SEC (the “PROXY STATEMENT”), which has been previously reviewed by Purchasers
and counsel of their choice (and with respect to which the Company has provided
Purchasers and their counsel with an opportunity to comment), soliciting each
such stockholder’s affirmative vote at the Company Stockholder Meeting for
adoption and approval of the Board Proposals (such affirmative approval being
referred to herein as the “STOCKHOLDER APPROVAL”), and the Company shall solicit
and use its best efforts to obtain its stockholders’ adoption and approval of
the Board Proposals at the Company Stockholder Meeting and at any postponement
or adjournment thereof. The Company shall promptly notify the Purchasers of any
comments by the SEC on the Proxy Statement and shall provide the Purchasers with
a copy of such comments.

 

6.11 BOARD RECOMMENDATION.

 

(a) RECOMMENDATION. Subject to Section 6.11(b) below: (i) the Board shall
unanimously recommend that the Company’s stockholders vote in favor of and adopt
and approve the Board Proposals at the Company Stockholder Meeting; (ii) the
Proxy Statement shall include a statement to the effect that the Board has
unanimously recommended that the Company’s stockholders vote in favor of and
adopt and approve the Board Proposals at the Company Stockholder Meeting; and
(iii) neither the Board nor any committee thereof shall withdraw, amend or
modify, or propose or resolve to withdraw, amend or modify in a manner adverse
to the Purchasers, the unanimous recommendation of the Board

 

12

--------------------------------------------------------------------------------


 

that the Company’s stockholders vote in favor of and adopt and approve the Board
Proposals.

 

(b) ACQUISITION PROPOSAL. Nothing in this Agreement shall prevent the Board from
withholding, withdrawing, amending or modifying its unanimous recommendation in
favor of the Board Proposals if (i) an Acquisition Proposal (as defined below)
is made to the Company and is not withdrawn, (ii) the Company shall have
provided written notice to the Purchasers (a “NOTICE OF ACQUISITION PROPOSAL”)
advising Purchasers that the Company has received a Acquisition Proposal,
specifying all of the material terms and conditions of such Acquisition Proposal
and identifying the person or entity making such Acquisition Proposal, (iii) the
Board concludes in good faith, after consultation with its outside counsel,
that, in light of such Acquisition Proposal, the withholding, withdrawal,
amendment or modification of such recommendation is required or necessary in
order for the Board to comply with its fiduciary obligations to the Company’s
stockholders under applicable law and (iv) the Company shall not have violated
any of the restrictions set forth in Section 6.8 or this Section 6.11. For
purposes of this Agreement “ACQUISITION PROPOSAL” shall mean a bona fide written
offer made by a third party to consummate any of the following transactions: (i)
a possible merger or consolidation of Company with or into any other entity or
(ii) a disposition of all or substantially all of the assets of Company.

 

6.12 COMPLIANCE WITH LAW. Each Purchaser agrees that, prior to October 31, 2003,
such Purchaser shall not engage in any short sales, contracts or options to
sell, or other hedging activities with respect to the Conversion Stock.

 

6.13 REDEMPTION FUNDS. While any shares of Series C-1 Stock remain outstanding,
the Company shall maintain sufficient legally available funds to permit
redemption in full of all then outstanding Series C-1 Stock pursuant to the
terms of the Series C-1 Designation under the Delaware General Corporation Law
and the Company’s Certificate of Incorporation and Bylaws.

 

SECTION 7. MISCELLANEOUS

 

7.1 TERMINATION. This Agreement may be terminated at any time by mutual written
consent of the Company and Purchasers who have agreed to purchase, or who have
purchased, a majority of the Series C-1 Shares.

 

7.2 WAIVERS AND AMENDMENTS. Neither this Agreement nor any term hereof may be
amended except by a written instrument signed by the Company and Purchasers
holding a majority of the shares of Common Stock purchased hereunder, assuming
the prior conversion or exercise, as the case may be, of all the
then-outstanding Warrants and shares of Series C Stock into shares of Common
Stock (assuming prior conversion of all then outstanding shares of Series C-1
Stock into Series C Stock). This Agreement may not be waived except by an
instrument in writing executed by the party entitled to the benefits thereby
waived. No waiver of any term, provision or condition of this Agreement, in any
one or more instances, shall be deemed to be, or construed to be, a further or
continuing waiver of any such term, provision or condition, or as a waiver of
any other term, provision or condition of this Agreement.

 

7.3 GOVERNING LAW. This Agreement shall be governed in all respects by the laws
of the State of New York as such laws are applied to agreements between New York
residents entered into and to be performed entirely within New York. Each party
hereto irrevocably submits to the non-exclusive jurisdiction of the state and
federal courts sitting in the Southern District of New York for the adjudication
of any dispute hereunder.

 

7.4 SURVIVAL. The representations, warranties, covenants and agreements made
herein shall survive

 

13

--------------------------------------------------------------------------------


 

any investigation made by the Purchasers and the closing of the transactions
contemplated hereby until the earlier of (i) the first anniversary of the
earlier of the date the Series C-1 Stock is converted into Series C Stock or the
Company receives a “Redemption Request” (as defined in Section 6.1 of the Series
C-1 Designation) delivered in accordance with Section 6.1 of the Series C-1
Designation, or (ii) the date on which the Purchasers have sold or otherwise
transferred (other than to their affiliates) all the Securities issued to such
Purchasers hereunder. All statements as to factual matters contained in any
certificate or other instrument delivered by or on behalf of the Company
pursuant hereto or in connection with the transactions contemplated hereby shall
be deemed to be representations and warranties by the Company hereunder as of
the date of such certificate or instrument.

 

7.5 SUCCESSORS AND ASSIGNS. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.
Notwithstanding anything else herein to the contrary, each of the Purchasers may
freely assign its rights hereunder to any person or entity that is deemed to be
an “affiliate” of such Purchaser for purposes of the Securities Act.

 

7.6 ENTIRE AGREEMENT. This Agreement (i) constitutes the full and entire
understanding and agreement between the parties with regard to the subjects
hereof and supercedes all prior understandings and agreements relating to the
subjects hereof, whether written or oral between the parties hereof and (ii)
terminates any and all rights the parties may have had that arose under or in
connection with all prior understanding and agreements, including in each case
all prior term sheets between the Company and any or all of the Purchasers.

 

7.7 SEVERABILITY OF THIS AGREEMENT. In case any provision of this Agreement
shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

7.8 LEGENDS. Each certificate representing the Series C -1 Shares, the Series C
Shares or the Conversion Stock shall be endorsed with a legend referencing such
restrictions of such rules and regulations of the SEC and such contractual
restrictions as the Company deems appropriate and a legend in substantially the
following form:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD,
TRANSFERRED, ASSIGNED OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT COVERING SUCH SECURITIES, OR THE COMPANY RECEIVES AN
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT AN EXEMPTION FROM SUCH
REGISTRATION IS AVAILABLE.

 

Each certificate representing the Series C Shares, the Series C-1 Shares, or the
Conversion Stock shall also bear any legend required by any applicable state or
foreign securities laws. The Company need not register a transfer of Shares or
Conversion Stock unless the conditions specified in the foregoing legends are
satisfied. The Company may also instruct its transfer agent not to register the
transfer of any of the Series C Shares, the Series C-1 Shares, or Conversion
Stock unless the conditions specified in the foregoing legend is satisfied.

 

7.9 REMOVAL OF LEGENDS AND TRANSFER RESTRICTIONS. The legend relating to the
Securities Act endorsed on a stock certificate pursuant to Section 7.8 of this
Agreement and the stop transfer instructions with respect to the shares of the
Series C Stock, the Series C-1 Stock, or Common

 

14

--------------------------------------------------------------------------------


 

Stock into which the Series C is convertible represented by such certificate
shall be removed and the Company shall issue a certificate without such legend
to the holder of such shares, if such shares are sold under the Shelf
Registration or Rule 144 or, in the event subsection (ii) below applies, are
eligible to be sold and such holder provides to the Company an opinion of
counsel reasonably satisfactory to the Company to the effect that (i) a public
sale, transfer or assignment may be made without registration or (ii) such
shares may be sold pursuant to Rule 144(k) of the Securities Act.

 

7.10 TITLES AND SUBTITLES The titles of the Sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.

 

7.11 COUNTERPARTS. This Agreement may be executed in counterparts, each of which
shall be an original, but all of which together shall constitute one instrument.

 

7.12 DELAYS OR OMISSIONS. It is agreed that no delay or omission to exercise any
right, power or remedy accruing to the Purchasers, upon any breach or default of
the Company under this Agreement, shall impair any such right, power or remedy,
nor shall it be construed to be a waiver of any such breach or default, or any
acquiescence therein, or of or in any similar breach or default thereafter
occurring; nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default therefore or thereafter occurring. It is
further agreed that any waiver, permit, consent or approval of any kind or
character by the Purchasers of any breach or default under this Agreement, or
any waiver by the Purchasers of any provisions or conditions of this Agreement
must be in writing and shall be effective only to the extent specifically set
forth in writing and that all remedies, either under this Agreement, or by law
or otherwise afforded to the Purchasers, shall be cumulative and not
alternative.

 

7.13 EXPENSES.

 

Each party will bear its respective costs, fees and expenses (including legal
and auditors’ fees) incurred in connection with the Financing Agreements and the
transactions contemplated hereby and thereby; provided, however, that in the
event that any action, suit or other proceeding is instituted concerning or
arising out of the Financing Agreements or the transactions contemplated hereby
and thereby, the prevailing party shall recover all of such party’s reasonable
costs, fees and expenses (including legal fees) incurred in each such action,
suit or other proceeding, including any and all appeals or petitions therefrom.

 

7.14 NOTICES. Any notice, instruction, or communication required or permitted to
be given under this Agreement to any party shall be in writing (which may
include telex, telegram, telecopier, or other similar form of reproduction
followed by a mailed hard copy) and shall be deemed given when actually received
or, if earlier, five days after deposit in the United States Mail by certified
or express mail, return receipt requested, postage prepaid, (or for foreign
addresses by Federal Express, DHL or other comparable delivery service)
addressed to the principal office of such party or to such other address as such
party may request by written notice. Each party shall make an ordinary, good
faith effort to ensure that the person to be given notice actually receives such
notice. The address of the Purchasers shall be as set forth at EXHIBIT A hereto
or at such other address as the Purchasers shall have furnished to the Company
in writing; or if to any other holder of any Shares, at such address as such
holder shall have furnished the Company in writing or, until any such holder so
furnishes an address to the Company, at the address of the last holder of such
Shares who has so furnished an address to the Company. Notice of change of
address shall be given in accordance herewith. For ease of reference, a current
business address for the Company is as follows:

 

To Company:

24/7 Real Media, Inc.

 

15

--------------------------------------------------------------------------------


 

 

1250 Broadway

 

New York, NY 10001

 

Attn: General Counsel

 

Tel:

(212) 231-7100

 

Fax:

(212) 760-2800

 

7.16 CERTAIN DEFINITIONS. The following terms are used in this Agreement with
the meanings indicated or referred to below.

 

“FINANCING AGREEMENTS” means this Agreement and the Investors’ Rights Agreement.

 

“INVESTORS’ RIGHTS AGREEMENT” means the Investors’ Rights Agreement
substantially in the form of EXHIBIT B hereto.

 

“MATERIAL ADVERSE EFFECT” means any material adverse effect on the business,
properties, assets, operations, results of operations or condition (financial or
otherwise) of the Company and its Subsidiaries, taken as a whole, or on the
Company’s ability to consummate the transactions contemplated hereby or to enter
into the agreements and instruments to be entered into in connection herewith,
or on the authority or ability of the Company to perform its obligations under
the Financing Agreements.

 

“NASD” means the National Association of Securities Dealers.

 

“NASDAQ” means The Nasdaq National Market or SmallCap Market.

 

“PURCHASE PRICE” means the aggregate amount of cash payable to the Company by
the Purchasers equal to the Price Per Share multiplied by the number of Series
C-1 Preferred Stock to be purchased as of the applicable Closing.

 

[THE REST OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and delivered or caused this
Series C and Series C-1 Preferred Stock and Common Stock Warrant Purchase
Agreement to be duly executed and delivered by their proper and duly authorized
officers as of the day and year first written above.

 

“COMPANY”

 

24/7 REAL MEDIA, INC.

 

By:

/s/ Norman Blashka

 

 

 

 

 

 

 

Norman Blashka

 

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

“PURCHASERS”

 

 

 

 

[SIGNATURE PAGE TO SERIES C AND SERIES C-1 PREFERRED STOCK AND COMMON STOCK
WARRANT PURCHASE AGREEMENT]

 

17

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS

 

Exhibit A

 

Schedule of Purchasers

 

 

 

Exhibit B

 

Form of Investors’ Rights Agreement

 

 

 

Exhibit C

 

Form of Certificate of Designation designating the Series C-1 Nonvoting
Convertible Preferred Stock

 

 

 

Exhibit D

 

Form of Certificate of Designation designating the Series C Convertible
Preferred Stock

 

 

 

Exhibit E

 

Form of Closing Warrant

 

 

 

Exhibit F

 

Form of Contingent Warrant

 

18

--------------------------------------------------------------------------------